Citation Nr: 9929235	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-35 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from May 1990 to May 1995.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a September 1995 
rating decision of the San Diego, California Regional Office 
which, in pertinent part, denied service connection for 
asthma.  The veteran's claims file was subsequently 
transferred to the St. Petersburg, Florida Regional Office 
(hereinafter "the RO").  In January 1997, the Board 
remanded this appeal to the RO to obtain Department of 
Veterans Affairs (hereinafter "VA") treatment records and 
to afford the veteran a VA examination.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


REMAND

The veteran asserts on appeal that she is entitled to service 
connection for asthma.  The accredited representative has 
requested that this case be remanded for additional 
development of the record as the RO failed to comply with the 
Board's January 1997 remand instructions.  In reviewing the 
record, the Board notes that the VA pulmonary examination 
afforded the veteran in January 1998, did not fully comply 
with the January 1997 remand instructions.  The January 1997 
remand requested, in part, that the veteran be afforded a VA 
examination by an appropriate specialist in order to 
determine the present nature and severity as well as the 
etiology of her asthma, if any.  The examiner was requested 
to review the claims folder and specifically indicate whether 
any currently existing asthma or other pulmonary disorder 
could reasonably be shown to have had its onset during the 
veteran's period of service, or, if such disorder existed 
prior to service, whether the veteran suffered an increase in 
the severity of such disorder during service.  

The January 1998 VA pulmonary examination report noted that 
the veteran had a history of exercise induced bronchospasm 
that had been documented by pulmonary function tests in March 
1997.  It was noted that the veteran said that she was 
diagnosed with bronchial asthma when she went into service in 
May 1990.  The veteran also stated that cold, exercise, 
scents and strong chemical scents caused her to suffer 
shortness of breath and chest tightness and a cough with 
associated sputum.  It was further observed that the veteran 
said that since she left service, she had continued to suffer 
from bronchospasms associated with the same types of 
symptoms.  The examiner indicated an assessment of exercise-
induced asthma.  The examiner commented that the exercise-
induced bronchospasm may have been induced by multiple other 
agents such as chemicals, cold weather, and exposure as "she 
described in her history".  The examiner reported that it 
was very hard to determine when the veteran's asthma and 
exercise-induced bronchospasm developed.  The examiner stated 
that there were no records to indicate that such was present 
prior to the veteran entering service, however, her training 
"may have induced this bronchospasm to be shown at this 
point".  The examiner further remarked that it was highly 
unlikely that a young woman of her age would suddenly develop 
an exercise-induced bronchospasm by coincidence upon entering 
service.  However, the examiner noted that it would not be 
unheard of, as adult-onset asthma usually occurs in the third 
or fourth decade of age.  The examiner also indicated that he 
felt that the veteran's exercise-induced bronchospasm was 
most likely present since an earlier age, and that "although 
we have no documentation to determine this, her training and 
increased activity which occurred in [service] during this 
time may have exacerbated the situation and caused her 
significant discomfort".  The examiner specifically stated 
that the time of the development of the asthma was most 
likely prior to the veteran's entering the service in May 
1990.  

The Board observes that there is no clear indication that the 
examiner reviewed the claims folder prior to the examination.  
The history reported was apparently provided by the veteran.  
The examiner did note that there were no records to indicate 
that the veteran's asthma was present prior to her entering 
service.  However, the examiner also indicated that there was 
no documentation to determine that the veteran's training and 
increased activity during service may have exacerbated her 
disorder.  The Board observes that the veteran's service 
medical records were clearly of record.  Further, the 
examiner did not specifically comment whether the veteran 
suffered an increase in the severity of the diagnosed asthma 
during her period of service as requested pursuant to the 
January 1997 remand.  

As noted pursuant to the January 1997 remand, the veteran's 
service medical records indicate that she was seen in June 
1990 with possible exercise induced asthma.  The examiner 
diagnosed mild obstructive disease.  A December 1993 
treatment entry indicated that the veteran had been on 
Proventil for three years for exercise and cold induced 
asthma.  The assessment, at that time, included asthma.  
Additionally, a June 1994 entry noted that the veteran 
suffered from asthma possibly diagnosed in 1990 or possibly 
since childhood.  An October 1994 treatment entry related an 
assessment of obstructive airway disease which was also noted 
in March 1995.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Additionally, the Court 
has also held that the RO must comply with the Board's remand 
instructions or explain its failure to complete the requested 
action.  Talley v. Brown, 6 Vet.App. 72, 74 (1993).  Also, 
the Court recently issued a decision vacating and remanding a 
Board decision on the ground that the RO failed to follow the 
directives contained in the Board remand.  In concluding that 
a further remand was required, the Court noted the following 
regarding the VA 's failure to comply with the terms of the 
prior Board remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, No. 97-78 (U.S. 
Vet.App. June 26, 1998).  

Given the nature of the veteran's contentions, the examiner's 
apparent failure, pursuant to the January 1998 VA pulmonary 
examination, to fully review the claims folder, the lack of a 
requested opinion as to whether the diagnosed exercise-
induced asthma suffered any increase in severity during the 
veteran's period of service and in consideration of the 
Court's holdings in the cases noted above, specifically 
Talley and Stegall, the Board concludes that an additional VA 
pulmonary examination would be helpful in resolving the issue 
raised by the instant appeal.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
she may submit additional evidence and 
argument in support of her claim.  

2.  The RO should schedule the veteran 
for a VA pulmonary examination in order 
to determine the present nature and 
severity of her asthma.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should express an opinion as 
to the etiology and approximate date of 
onset of any diagnosed asthma or other 
pulmonary disorder.  The examiner should 
specifically indicate whether any 
currently existing asthma or other 
pulmonary disorder can reasonably be 
shown to have had its onset during the 
veteran's period of service or, if such 
disorder existed prior to service, 
whether the veteran suffered an increase 
in the severity of such disorder during 
her period of service.  A complete 
rationale for any opinion expressed 
should be provided.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

4.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if her 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








